DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received November 3, 2020 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and dependent claims 2-16 were rejected under 35 U.S.C. § 103 as being unpatentable over Morita (U.S. 2006/0068287) in view of Kamo (U.S. 2016/0351947) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All changes made in the rejection are necessitated by the amendment.


Election/Restrictions
Amended claim 11  now recites a species, which is further described in the instant specification p.6 16 lines 2-5   (Si particles is at least partially surface coated with LiF)  that is independent or distinct from the species originally claimed (mechanically milling) for the following reasons:
--the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

Since applicant has received an action on the merits for the originally presented species, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, this species will not be examined because it is directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 and thus dependent claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this particular case, claim 11 is amended to include, recited in part “wherein the Si and LiF are subjected to mechanical milling to obtain the Si-LiF mixed particles in (S 10) and the Si particle is at least partially surface coated with LiF”. It is noted that this part of the claim recitation includes two different or a coating process. It is recommended that the either Applicant provide support in the specification to illustrate that both of these processes or incorporated into a single embodiment or delete  the mechanical mixing recitation in claim 11. For the purposes of compact prosecution, the newly added amendment to claim 11 to mechanical milling will not be examined because it is directed to a non-elected invention as discussed above. 
Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and thus dependent claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 11 is indefinite because it is amended to include two separate processes for preparing the composite particles, i.e mechanical milling and a coating process. The specification does not provide an embodiment to incorporate both of these teachings in a single embodiment. It was found on page 6 16 lines 2-5, the distinction between these two processes is that it can be done by mechanical mixing or a coating process. Thus, in light of the specification, it is not clear how the particles are made by both mechanical milling and a coating process.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 and 10 are rejected under 35 U.S.C. 102(a)(1)  as being anticiapted by US9966598B2 (Cui).

Regarding claim 1, Cui teaches a method for making an anode of a rechargeable battery, comprising incorporating a composition comprising LixM into the anode, wherein M is a Group 14 element (i.e. silicon) [abs].  Cui teaches silicon (Si) [col. 2 lines 32-33] and lithium fluoride (LiF) [col. 3 lines 11-15], wherein the Si and LiF are present as Si-LiF mixed particles col. 3 lines 20-25], wherein the Si-LiF mixed particles consist of Si particles at least partially surface coated with LiF [col. 3 lines 31-43; col. 6 lines 7-10]. Cui further teaches the anode material comprises a carbon phase comprising a carbonaceous material, i.e. carbon or graphite [col. 5 lines 8-10]. 

Regarding claim 2, Cui teaches the composite particles according to claim 1. Cui teaches wherein the Si particles have a particle diameter (D5o) of 1 nm-700 nm [col. 14 lines 35-37; about 50nm].


Regarding claim 3, Cui teaches the composite particles of claim 2. Cui  discloses that the LiS core shell nanostructure to be  about20nm, thus it can be logically reasoned that the Si particles can fall within this range [col. 7 lines 9-10] (the Si particles have a crystallite size La of 20 nm or less as determined by X-ray diffractometry (XRD). In addition, the specification (pg. 12 lines 14-15) specifies that the Si should have a fine texture, and Cui teaches the Si particles to be in this form, and also teaches that the X-ray diffraction  is used to reveal the crystalline nature of the core shell particles [col. 15 lines 7-12].


Regarding claim 5, Cui teaches the composite particles of claim 1. Cui teaches the carbonaceous material is any one selected from the group consisting of natural graphite, artificial graphite, carbon nanotubes, low crystalline soft carbon, graphene, fullerene, carbon fibers, pyrolitic carbon, mesophase pitch based carbon fibers, meso-carbon microbeads, mesophase pitches and petroleum or coal tar pitch derived cokes and carbon black, or a combination of two or more of them [i.e. graphene, graphite, mesocarbon microbeads; col. 3 lines 64-67].
Regarding claim 6, Cui teaches the carbonaceous material is in an amount of 10-90 wt% [MCMB graphite by LixSi mass ratio 81:9, which is 90 wt %; col 16 lines 44-46].
Regarding claim 10, Cui teaches the composite particles of claim 1. Cui teaches a negative electrode active material for an electrochemical device, which comprises the composite particles as defined in claim 1 [abs].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7-9, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US9966598B2 (Cui) in view of US20060068287A1 (Morita) and in view of US20160351947A1 (Kamo)

Regarding claim 4, Cui teaches the composite particles of claim 1. Cui does teach a high crystalline carbon to be graphene/graphite [col. 5 lines 8-10] however, Cui is silent with regard to carbonaceous material is a homogeneous mixture or non-homogeneous mixture of high crystalline carbon with low crystalline carbon. Morita teaches a negative electrode active material for a nonaqueous electrolyte secondary battery [abs] and teaches carbonaceous material is a homogeneous mixture or non-homogeneous mixture of high crystalline carbon with  [0025-0026, 0037]. It is noted the instant specification defines high crystalline carbon could be graphene/graphite and low crystalline carbon as soft carbon [pg. 5 lines 10-15]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified the composite material taught by Cui to further include the carbonaceous material is a homogeneous mixture or non-homogeneous mixture of high crystalline carbon with low crystalline carbon as taught by Morita, as doing so would it improves the electroconductivity of the active material, and has a large effect on relaxing the stress due to the expansion and contraction by coating the entire hard carbon active material [0025]. The carbonaceous matrix preferably has such a shape that encompasses the Si phase [0025]. 

Regarding claim 7, Cui teaches the dimensions of LiS to be from 1nm to 1µm [col. 2 lines 44-45], but Cui is silent with regard to a particle diameter of 1 µm-100 µm and have a 50% particle diameter (D50) of 1 µm-50 µm in a particle size distribution of cumulative volume. Morita teaches  a particle diameter of 1 µm-100 µm and have a 50% particle diameter (D50) of 1 µm-50 µm in a particle size distribution of cumulative volume [0031, 0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified the composite particles of Cui to further use the diameter size taught by Morita, as doing so influences the rate of the absorption and desorption reaction of lithium to affect the negative electrode characteristics largely, and those within the aforementioned ranges provide the favorable characteristics stably [0031].

Regarding claim 8, Cui teaches the coating layer is 5nm-100nm [col. 4 line 1-5 but is silent with regard to a coating layer containing a low crystalline. Morita teaches a coating layer containing a low crystalline carbonaceous material [0025; i.e. soft carbon]. It would have been 

Regarding claim 11, Cui teaches the composite particles according to claim 1. 
Cui teaches a method for preparing the composite particles as defined in claim 1; (S 10) preparing Si-LiF mixed particles [col. 23 line 48-50]; (S20) preparing a slurry comprising the Si-LiF mixed particles [col. 4 lines 5-10; col. 5 lines 8-11; col. 8 lines 36-40; col. 25 lines 40-43], a carbonaceous material[ graphite; col. 5 line 10 ; col. 25 lines 55-56]; however is silent with regard to the carbon precursor in S20. Morita teaches the carbon precursor [0105; i.e cellulose].  It is noted that the anode materials of Cui can be graphite, Si mixed with LiM, wherein M can be Flourine, thus the anode material is LiF with Silicon and graphite, thus meets the claimed limitation in S20 in view of Morita. In addition, Examiner points to Example 1.1 for synthesis of LixSi (col. 23 lines 45-50 and Example 1.3 found in col. 24 lines 10-30, to further illustrate the process of LiFSi NPs, to illustrate, that it follows the same process as the instant claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified the method of Cui to incorporate the carbon precursor of Mortia as doing so aides the carbonization process and reduces the deterioration of the SiC formation at high temperatures [0039-0041].
Following S20, Cui teaches (S30) drying the slurry [col. 15 lines 25-30; col. 25 lines 57-59; col 26 lines 9-12]; (S40) heat treating the dried product obtained from step (S30) to obtain a precursor of composite particles [col. 19 lines 20-22; col. 25 lines 57-59; lines 61-67]; but is silent with regard to (S50) micronizing the precursor of composite particles obtained from step (S40) to obtain composite particles. Morita teaches (S50) micronizing the precursor of composite particles obtained from step (S40) to obtain composite particles [0108]. It would have 


Regarding claim 12, Cui in view of Morita are relied upon as above with respect to the negative active electrode of claim 11.Cui is silent in regards to a carbon precursor. Morita teaches the carbon precursor is present as a carbon precursor solution which comprises at least one selected from the group consisting of polyacrylonitrile, polyvinyl alcohol, cellulose and pitch, dispersed in a dispersion medium [0105; i.e cellulose]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Cui to incorporate the carbon precursor taught by Morita as doing so aides the carbonization process and reduces the deterioration of the SiC formation at high temperatures [0039-0041].

Regarding claim 13, Cui teaches the wherein step (S 10) of preparing the Si-LiF mixed particles is carried out by mechanically mixing Si with LiF [col. 8 lines 25-30; col 19 line 20-24]
Regarding claim 15, Cui is silent with regard to a carbon precursor. Cui in view of Morita are relied upon as above with respect to the negative active electrode of claim 11.Cui is silent in regards to a carbon precursor. Morita teaches the carbon precursor is present as a carbon precursor solution which comprises at least one selected from the group consisting of polyacrylonitrile, polyvinyl alcohol, cellulose and pitch, dispersed in a dispersion medium [0105; i.e cellulose]. It would have been obvious to one of ordinary skill in the art before the effective 



Regarding claim 16, Cui teaches step (S40) is carried out at 400°C-1,100°C [col. 8 lines 30-31; i.e. 300 degrees or higher; col. 26 line 10-12].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US9966598B2 (Cui)  in view of US20060068287A1 (Morita) and in view of US10, 135,095B2 (Yoon)

Regarding claim 9, modified Cui is silent with regard to the coating layer comprises the low crystalline carbonaceous.  Yoon teaches a lithium secondary battery [abs] and teaches the coating layer comprises the low crystalline carbonaceous material in an amount of 90 wt% or more based on 100 wt% of the coating layer [col. 8 lines 14-15; 93.5 wt% of soft carbon]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating layer of modified Cui to incorporate the soft carbon weight % taught by Yoon, as doing so would increase electrical conductivity [col. 4 lines 38-40].




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US9966598B2 (Cui)  in view of US20060068287A1 (Morita) and in view of US 6,383,686B1 (Umeno)

Regarding claim 14, Modified Cui is relied upon as above with respect to the negative active electrode of claim 13. Modified Cui is silent with regard to the Si is a Si material having a purity of 98% or less. Umeno teaches an anode material for a lithium battery [abs]. Umeno teaches Si is a Si material having a purity of 98% [col. 4 lines 45-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode active material taught by Modified Cui and use the Si purity of 98% taught by Umeno.
The motivation for doing so would have been to increase sufficient capacity [col. 4 lines 45-48] and high in discharging capacity and safety and superior in cycle property [col. 3 lines 26-30].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729